Citation Nr: 1216520	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-37 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for depression, to include whether new and material evidence has been received to reopen a previously denied claim.  

3.  Entitlement to service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1970 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  

In July 2010, the Board issued a decision (1) denying the Veteran's application to reopen the previously denied claim for entitlement to service connection for PTSD; reopening the previously denied claim for entitlement to service connection for depression and denying the underlying claim on the merits as entitlement to service connection for a psychiatric disorder (originally claimed as depression and anxiety disorder) in accordance with the Court of Appeals for Veterans Claims (Court's) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In February 2011, the Board vacated its July 2010 decision and remanded the matter to the RO to afford the Veteran an opportunity to testify at a hearing before a Veterans Law Judge of the Board.  

Accordingly, the Veteran testified before the undersigned in a hearing at the RO in July 2011.  A transcript of the hearing has been associated with the claims file.  

The case has now been returned to the Board for further appellate action.

The claims of service connection for PTSD, depression, and anxiety are listed separately on the title page as they present separate and distinct issues to the Board.  As a general matter a claim of service connection for a specific disorder may be found to encompass any disorder reasonably within the scope of that claim bearing in mind a veteran's description of his claim, the symptoms he describes, and all the information he submits or VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Here, the Veteran in his July 2007 claim identified distinct claims of service connection for PTSD, and anxiety and depression.  His characterization of the claims is consistent with the medical evidence and, importantly, the RO's development and adjudication of the claims.  Thus, the claim of service connection for PTSD presents a distinct factual base from the claims of service connection for anxiety and depression.  These claims can be distinguished and adjudicated independently.  See Clemons, 23 Vet. App. 1; Brokowski, 23 Vet. App. at 86-88; see also 38 C.F.R. § 3.304(f); Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  The claims are identified accordingly on the title page herein above.  


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service connection for PTSD and depression in a March 2005 rating decision; he was notified in writing of this decision and his appellate rights in an accompanying cover letter, but he did not file a timely notice of disagreement (NOD).  

2.  Evidence, including Vet Center treatment records, was constructively of record within one year of the March 2005 rating decision, but this evidence does not establish entitlement to the benefits sought in the March 2005 rating decision.  

3.  The Veteran filed a petition to reopen the claims in June 2006, which the RO denied in a May 2007 rating decision; he was notified in writing of this decision and his appellate rights in an accompanying cover letter.  

4.  The Veteran did not file a timely NOD disagreeing with the June 2006 rating decision, and new and material evidence establishing entitlement to the benefits sought was not received within one year of the May 2007 rating decisions with respect to either claim of entitlement to service connection for PTSD or depression.  

5.  The evidence received since the May 2007 rating decision regarding the claim of service connection for PTSD is cumulative and redundant of evidence of record at the time of the prior denial, does not, when considered with previous evidence of record, relate to unestablished facts necessary to substantiate the claim, or otherwise raise a reasonable possibility of substantiating the claim of service connection for PTSD.  

6.  The evidence received since the May 2007 rating decision regarding the claim of service connection for depression is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

7.  The weight of the competent evidence affirmatively demonstrates that it is more likely than not that the Veteran's current psychiatric disorders, including depression and anxiety, are not related to any event, circumstance, disease, or injury of his active duty service.


CONCLUSIONS OF LAW

1.  The March 2005 and May 2007 RO rating decisions denying service connection for PTSD and depression are final as to those claims.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2011).

2.  The Veteran has not submitted new and material evidence for the purpose of reopening the previously denied claim of service connection for PTSD.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2011).  

3.  Because evidence received since May 2007 is new and material, the claim of service connection for depression is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2011).

4.  The Veteran's current psychiatric disorder manifested by depression is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

6.  The Veteran's current a psychiatric disorder manifested by anxiety is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.1, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the Veteran was sent letters in July 2006 and August 2007 that provided information as to what evidence was required to substantiate the claims, including consistent with Kent, and of the division of responsibilities between VA and a claimant in developing an appeal.  The July 2006 and August 2007 letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claims are of record, including testimony provided at a hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claims.  

Also, the Veteran was afforded VA examinations, most recently in February 2009, to address the medical issues raised by the case.  The Board finds that the VA examinations are adequate to decide the case because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the claimed, depression, and anxiety in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  As the Board is not reopening the claim for PTSD, any argument that this February 2009 examination is inadequate is inapposite.  See Woehlaert v. Nicholson, 23 Vet. App. 456, 463 (2007) (noting that the absence of new and material evidence, there is no duty for the Secretary to provide a medical examination).  The Board accordingly finds no reason to remand for further examination.    

The Court has held that at a hearing on appeal, a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript reflects that at the July 2011 hearing the undersigned set forth the issues to be discussed at the hearing and sought to identify any further development that was required to help substantiate the Veteran's claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that there was substantial compliance with the February 2011 Board remand directives.  A remand by the Board confers upon a claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to schedule the Veteran for a hearing before a Veterans Law Judge.  As indicated, this was accomplished, and the Veteran testified before the undersigned in July 2011.  Accordingly, the Board finds that there was substantial compliance with the February 2011 remand directives.  Accordingly, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

A.  Petition to Reopen

The preliminary question in this appeal concerns whether the claims of service connection for PTSD and depression should be reopened and adjudicated on the merits.  Without the submission of new and material evidence, the Board does not have jurisdiction to review the merits of a claim, and the analysis must end.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  Such notice must inform a claimant of the right to initiate an appeal by filing a Notice of Disagreement (NOD).  38 C.F.R. § 3.103(f).  An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  If no appeal is filed within the time limit provided, the determination becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.  

Thus, a claimant may initiate an appeal from a VA decision by the timely filing of a NOD in writing.  38 C.F.R. § 20.200; see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  An NOD is a written communication from a claimant or from his or her representative expressing (1) dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and (2) a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  An NOD must be filed within one year from the date that that the RO mailed notice of the rating decision.  Otherwise, that determination becomes final.  See 38 C.F.R. § 20.302(a).  

All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented"; see also 38 C.F.R. § 20.200.  

Even if a timely NOD is not filed, if new and material evidence is received during an applicable appellate period following a RO decision or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 
22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 
659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  If new and material evidence is received within one year of the RO decision "and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final."  See Young, 
22 Vet. App. at 466 (citing Muehl v. West, 13 Vet. App. 159, 161-62 (1999)).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See id. at 468.  

Evidence either generated by VA or "submitted to the VA by [the claimant] as part of [the] claim," even if not actually of record, is constructively before the Board when the Board makes its decision if the evidence predates the Board's opinion.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); Dunn v. West, 11 Vet. App. 462, 466-467 (1998).  

Historically, the Veteran filed an informal claim of service connection for depression and PTSD in September 2004.  The RO issued a rating decision in March 2005 denying the claims based on a determination that the evidence did not show a diagnosis of PTSD caused by a verified in-service stressor, and that there was no evidence of depression during service, and no evidence that current depression occurred in or was caused by service.  The Veteran was notified of this decision and his appellate rights by a March 2005 cover letter.  He did not then submit any correspondence within one year of the March 2005 rating decision notice that may be considered a NOD, even upon a liberal reading.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302; see also Robinson, 557 F.3d at 1361.  

The Board notes that additional evidence was constructively added to the claims file within one year of the March 2005 rating decision.  These records included a July 2005 Vet Center record received indicating that the possible causes for the Veteran's depression may be due to his Vietnam experiences and current life problems.  The Board notes that although this evidence was physically added to the claims file in November 2006, it was constructively of record within one year of the March 2005 rating decision as it is a VA record.  See Dunn, 11 Vet. App. at 466-467; Bell, 2 Vet. App. at 613.  Despite the addition of this additional evidence, the Board finds that the finality of the March 2005 rating decision is not overcome under 38 C.F.R. § 3.156(b), because this evidence does not establish entitlement to service connection for PTSD or depression, as explained in detail herein below.  The Court in Young made clear that an RO rating decision will not become final only where (a) new and material evidence is received during the one-year appeal period and where (b) that evidence establishes entitlement to the benefit sought, which is not the situation here.  Young, 22 Vet. App. at 466.  For these reasons, the March 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

In June 2006, the Veteran submitted Vet Center treatment records, which the RO developed as an informal petition to reopen the claim after receiving further clarification from the Veteran's service organization representative in June and August 2006.  

The RO issued a rating decision in May 2007 denying the June 2006 petition to reopen the claims.  Regarding the claimed depression, the RO determined that although new evidence had been received, it was not material as it did not establish that a current depressive disorder was incurred in or caused by military service.  Regarding PTSD, the RO likewise determined that although new evidence had been received, it was not material as it did not establish a current PTSD diagnosis linked to traumatic experiences during the Veteran's military service.  The Veteran was notified of this decision and his appellate rights by a May 2007 cover letter.  

Thus, the question becomes whether the May 2007 rating decision is final.  

On this question, the record shows that the Veteran submitted a written statement in July 2007, which was within one year of the May 2007 rating decision, declaring that he wanted to reopen his PTSD and depression claims that were previously denied.  He also wrote that he wanted to amend those claims to include a claim of service connection for generalized anxiety disorder/depression.  The Board finds that this July 2007 statement does not constitute a NOD, even upon a liberal reading, as it does not express disagreement with the May 2007 rating decision or a desire to contest the result.  To the contrary, it unambiguously expresses an intention to seek to reopen the previously denied claims of service connection for PTSD and depression.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302; see also Robinson, 557 F.3d at 1361.  Thus, the May 2007 rating decision became final.  

Subsequently, additional evidence was associated with the claims file.  This additional evidence consisted of a portion of a June 2007 VA treatment record indicating that although the Veteran did not have PTSD, his active duty service "had a negative effect on" and "exacerbated" his depression.  The additional evidence also included a June 2007 letter from the Veteran's private, treating psychiatrist, which indicates that the Veteran's history was "consistent with" depression starting during his active duty service.  

Regarding the claim of service connection for depression, the Board finds that the finality of the May 2007 rating decision is not overcome under 38 C.F.R. § 3.156(b) with this evidence, because the evidence does not establish entitlement to service connection for depression, as explained in detail herein below.  Again, the Court in Young made clear that an RO rating decision will not become final under 38 C.F.R. § 3.156(b) only where (a) new and material evidence is received during the one-year appeal period and where (b) the evidence establishes entitlement to the benefit sought, which is not the situation here.  Young, 22 Vet. App. at 466.  

Thus, the May 2007 rating decision is final as to the petition to reopen the claim of service connection for depression.  38 C.F.R. § 3.156(b); Young, 22 Vet. App. at 466.

Likewise, regarding the petition to reopen the claim of service connection for PTSD, the Board finds that the May 2007 rating decision is final.  In addition to the absence of a timely NOD, the additional evidence received in July 2007 is new, but not material.  In fact, a June 2007 VA treatment record accompanying the Veteran's July 2007 statement reports the following assessment:  "I do not think he has [PTSD]."  Similarly, a June 2007 letter from the Veteran's private, treating psychiatrist is silent as to a diagnosis of PTSD.  This evidence is otherwise not pertinent to the claim as it does not show a current PTSD diagnosis linked to traumatic experiences during the Veteran's military service.  Moreover, the evidence does not establish entitlement to the benefit sought.  

Accordingly, the May 2007 rating decision became final as to the petition to reopen the claim of service connection for PTSD.  38 C.F.R. § 3.156(b); Young, 22 Vet. App. at 466.

The Board additionally notes regarding the May 2007 rating decision that the RO issued a further rating decision in February 2008.  Later in February 2008, the Veteran filed a NOD.  The Board points out that this February 2008 NOD was filed within one year of the May 2007 rating decision.  It does not place the May 2007 rating decision into appellate status; however, the February 2008 NOD specifically expresses the Veteran's disagreement with the February 2008 rating decision ("I wish to file a notice of disagreement with the VA rating decision of 02-05-08.").  The Veteran did not express disagreement with the May 2007 rating decision or a desire to contest its results.  Thus, the February 2008 NOD may not be reasonably construed as a NOD to the May 2007 rating decision.  See 38 C.F.R. § 20.201.

Additionally, the Board notes that further evidence was then associated with the claims file after the February 2008 rating decision, but still within one year of the May 2007 rating decision.  This evidence includes the Veteran's SSA records, VA treatment records, and Vet Center records, which were received in April 2008.  Such evidence is not "new and material" as contemplated by 38 C.F.R. § 3.156(b), however, as the evidence does not establish entitlement to the benefit sought.  Accordingly, the May 2007 rating decision became final as to the petition to reopen the claim of service connection.  38 C.F.R. § 3.156(b); Young, 22 Vet. App. at 466.

In light of the foregoing, the May 2007 rating decision is final as to the petitions to reopen the claims of service connection for PTSD and depression.  See 38 C.F.R. § 3.156(a) ("[n]ew and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial"); Young, 22 Vet. App. at 468; see also Buie, 24 Vet. App. at 251-52.

Accordingly, the final question for consideration is whether the claims may be reopened based on the receipt of new and material evidence under 38 C.F.R. § 3.156(a).  

In this regard, the Board notes that except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).

Otherwise, to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet. App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  Regarding petitions to reopen filed on or after August 29, 2001, such as this one, the provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 
24 Vet. App. 110, 117-18 (2010). New and material evidence is not required "as to each previously unproven element of a claim."  Shade, 24 Vet. App. at 120.  

Moreover, the provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

Finally, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 
20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade, 24 Vet. App. 110.

Here, regarding the claim of service connection for depression, the evidence associated with the claims file since the May 2007 rating decision includes extensive and ongoing private and VA treatment records.  Such evidence, as discussed in great detail herein below, includes Vet Center records from December 2004, March 2005, July 2005, and August 2005, which favorably relate depression to events of the Veteran's active duty service.  Also favorable are a May 2005 psychological evaluation, a June 2007 VA outpatient treatment, a June 2007 private psychiatrist's letter, and a February 2009 VA psychiatrist's letter.  The Board finds that this additional evidence is both "new" and "material" as it was not previously before the adjudicator in May 2007 and because it indicates that depression may be due to events of the Veteran's active duty service.  The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for depression.  

For these reasons, the petition to reopen the claim of service connection for depression is allowed, and the claim is now subject to review based on the entire evidentiary record.  38 C.F.R. § 3.156(a).  

Regarding the claim of service connection for PTSD, the Board finds, in contrast, that new and material evidence has not been received.  

In particular, the evidence associated with the claims file following the expiration of the appeal period following the May 2007 rating decision includes VA treatment records, private treatment records, the Veteran's own testimonial statements, witness statements, and the results of a February 2009 VA examination.  This evidence does not reflect a diagnosis of PTSD or a link to an in-service stressor, which is the basis for RO's May 2007 decision denying the Veteran's petition to reopen the claim.  

The evidence most directly material to the PTSD issue is the February 2009 VA examination as it directly addresses the medical questions raised by the Veteran's claim.  However, the VA examiner's assessment was that the Veteran did not meet the criteria for a PTSD diagnosis.  Because this conclusion affirmatively shows that the Veteran is not diagnosed with PTSD, the February 2009 VA examination does not raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117-18.

Also new, a witness wrote in February 2009 that although he was not a doctor, from what he had read and heard, the Veteran's post-service behavior was typical of PTSD.  The Board notes that this witness statement is not material to the claim because the provisions of 38 C.F.R. § 3.304(f) expressly require evidence diagnosing PTSD in accordance with the DSM-IV. Thus, a lay statement indicating a diagnosis of PTSD is not material to the question of whether the Veteran is diagnosed with PTSD.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).    

Otherwise, the new evidence extensively documents the Veteran's ongoing treatment for symptoms of anxiety and depression, which is not material to the issue of service connection for PTSD.  

In short, the additional evidence, while "new" is not "material," which is required to reopen the claim, because it does not indicate that the Veteran is diagnosed with PTSD.  Correspondingly, the new evidence does not show a link to a verified stressor event during the Veteran's active duty service.  Accordingly, this additional evidence does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  Nor does the evidence meet the low threshold of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of service connection for PTSD has not been received, and the RO's decision of May 2007 remains final.  

As a final matter, the Board notes that the regulation concerning PTSD, 38 C.F.R. § 3.304(f), was amended in July 2010.  The amended regulation provides that if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   38 C.F.R. § 3.304(f)(3).

Here, the amended regulation does "not constitute a basis on which to reopen a finally denied claim for service connection for PTSD because it is procedural in nature and does not effect a substantive change in the law governing service connection for disabilities."  75 Fed. Reg. 39,843-52 (July 13, 2010).  Accordingly, amended regulation is insufficient alone to support reopening the instant Veteran's claim of service connection for PTSD.  

In light of the foregoing, the petition to reopen the claim of service connection for PTSD is denied.  

B.  Entitlement to Service Connection

Regarding the merits of the reopened claim of service connection for depression and the original claim of service connection for anxiety, the Board notes that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, personality disorders, whenever shown, are deemed to be congenital or developmental abnormalities and are not considered to be disabilities for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

In the present case, the Board finds after careful consideration of the pertinent record that the preponderance of the more probative evidence of records weighs against the claims of service connection for a depressive disorder and anxiety disorder, for the following reasons.

As an initial matter, the Board notes that the pertinent evidence, to include the February 2009 VA examination report, unequivocally establishes current diagnoses of major depressive disorder and anxiety disorder, not otherwise specified (NOS), during the pendency of the instant appeal.  Thus, the existence of a present disability is confirmed.  See Davidson, 581 F.3d at 1316; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).    

Rather, the central question before the Board concerns whether the Veteran's depression and anxiety had their onset during service or are otherwise etiologically related to the circumstances of his service.  

The evidence on this question includes some evidence supporting the appeal and some evidence weighing against the appeal.  Under such circumstances, the Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history/background) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The third factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Thus, a medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully consider the lay assertions of record.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

Here, the evidence weighing against the claim first consists of the Veteran's STRs, which show no treatment for or diagnosis of a psychiatric disorder during service.  The STRs show that he underwent a special neurological and psychiatric examination for headaches in November 1969, which resulted in an assessment of passive-dependent personality.  To reiterate, however, personality disorders are deemed to be congenital or developmental abnormalities and are not considered to be disabilities for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Most persuasively, the STRs show that the Veteran affirmatively denied psychiatric symptoms, including depression and nervous trouble of any sort, upon separation examination in September 1971.  Furthermore, clinical psychiatric evaluation at that time was normal.  Thus, the STRs are some evidence weighing against the claims.  

Also weighing against the claims, the evidence of record before the Board includes post-service medical evidence and the Veteran's own statements indicating that symptoms of depression and anxiety were not continuous after service.  

First, in this regard, the Veteran's claims file shows that he filed an original claim of service connection in November 1971, which was within the same month he separated from active duty service.  Tellingly, he claimed service connection for three disabilities, none of which was a psychiatric disorder.  Generally, an absence of evidence of a disorder, such as this, may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); McLendon, 
20 Vet. App. at 85.  The exception is "where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom" or if the fact would have normally been recorded.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (Lance, J., concurring); Buczynski, 24 Vet. App. at 224 (citing Fed. R. Evid. 803(7)).   Here, the Board finds that the November 1971 claim is more consistent with substantive negative evidence.  In particular, it is more reasonable to conclude that had the Veteran been experiencing symptoms of depression or anxiety at that time, he would have identified them in his claim.  He did not.  Thus, the November 1971 claim form is some evidence weighing against the claims.  

Moreover, the Veteran underwent a VA examination in December 1971 in connection with his November 1971 claim.  Although the VA examination was performed in connection with the unrelated claims, the VA examiner performed a thorough overall clinical evaluation and found no indication of psychiatric symptoms.  

Thus, the November 1971 claim and December 1971 VA examination, when considered in combination, are affirmative evidence showing that symptoms of depression and anxiety were not present shortly after the Veteran's service, which weighs against a finding that such symptoms were continuous after service.  See Kahana, 24 Vet. App. t 440 (Lance, J., concurring); Buczynski, 24 Vet. App. at 224.   

The evidence of record otherwise includes no contemporaneous post-service evidence showing symptoms of depression or anxiety until June 1989, when the Veteran was admitted for treatment of alcohol dependence.  These admission and discharge evaluations show a diagnosis of chronic depression with a "long history of depression."  The Board notes that although this indication of a "long history of depression" could provide some support for his claim as it indicates that depression existed many years prior to June 1989, the earlier claim in November 1971 and VA examination in December 1971, discussed immediately above, show that such symptomatology was not continuous after service.  Thus, the notation of a "long history of depression" is probative only to the limited extent that it shows such symptoms beginning at some point after the Veteran's service, but prior to June 1989.  Otherwise, this notation does not show that the "long history of depression" began during the Veteran' active duty service or was otherwise contemporaneous to service.  See, e.g., Nieves-Rodriguez, 22 Vet. App. at 304 (a medical opinion is probative if it includes clear conclusions and supporting data with a reasoned analysis).  Consequently, this notation does not support the claims.  

The next evidence directly weighing against the claim consists of several private and VA treatment records similarly reflecting symptoms unrelated to service.  

Thereafter, an October 1997 treatment record from the Veteran's private treating psychiatrist shows complaints of anxiety when off medication and continuing depression.  Similarly, an October 1997 treatment record from the same private psychiatrist reports that the Veteran was not specifically depressed at that time, and he was not drinking, but lacked energy and enthusiasm.  The Veteran continued to undergo regular treatment with this private psychiatrist for symptoms of major depression; alcohol abuse, in remission; and generalized anxiety disorder (GAD), although the psychiatrist noted in January 2003 that the Veteran did not have any particular psychosocial stressors, and it was difficult to determine exactly why he felt the way he did.  In June 2004, the psychiatrist noted his assessment that he was beginning to think that the Veteran had dysthymia based in low self-esteem and constant negative assessment of himself; he also likely had a lot of anger, which perhaps was due to events during childhood.  The Board finds that these post-service treatment records are other evidence weighing against the claim as they directly disassociate the Veteran's symptoms to events and circumstances of his active duty service.   

Next is a private psychosocial evaluation from July 1996.  The evaluation report identifies a history of inpatient and outpatient treatment for chronic alcohol dependence since 1988 in addition to private treatment for depression.  The Veteran felt his treatment centered on alcoholism, depression, and a sleep disorder.  He gave a history of beginning drinking at age 18, with heaviest drinking between 1970 and 1982.  He began drinking primarily to socialize, which eventually developed into dependence on alcohol, where he felt physically and emotionally distress when not drinking.  It was noted that his drinking had resulted in emotional problems and sleep disturbances.  The diagnosis was major depression, recurrent; alcohol dependence, continuous; rule out ADD.  

Then in June 2004, the psychiatrist noted depression with sleep disturbance, which he suspected was related to depression and exacerbated by the Veteran's loss of job, lack of income, and other social factors.  The examiner also noted that while the Veteran served in Vietnam and was involved in combat, he "did not seem to have any concerns or issues related to PTSD regarding his service."  

The Board finds that this July 1996 evaluation is particularly significant for two reasons.  First, it reflects the Veteran's own statements relating his symptoms to alcohol use.  Because these statements were made prior to when the Veteran first filed his service connection claim in September 2004, his assertions to the examiner are more consistent with candid statements made for treatment purposes without any indication of the competing interest in financial gain evident during the VA examination.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting that the Board may refer to the Federal Rules of Evidence where they will assist in articulation of the Board's reasoning).  Second, the July 1996 evaluation relates the examiner's own assessment that the Veteran did not have any symptoms related to his service.  Although the examiner wrote in terms of PTSD, the assessment, overall, indicates that the Veteran's symptoms were related to alcohol use rather than any circumstance of his service.  Thus, the July 1996 psychosocial evaluation is persuasive evidence weighing against the claim.  

Then, at VA in January 2005, the Veteran complained of such symptoms as difficulty with anger, depression, and nervousness, and staying asleep, many of which began after he was fired from his job in September 2004.  He was also noted to have a history of depressed mood since he quit using alcohol nine years prior.  He also had a history of anxiety; the Veteran described himself as always having been a worrier, but with more nervousness during the last dozen years.  He identified such factors as a family history of mental illness, a recent stressor involving a letter from his daughter, and being fired from last job due to missing work.  

Also pertinent, a May 2005 Vet Center note reflects an assessment of anxiety and depression appearing to be due to current life problems.  Similarly, at the VA mental health clinic in November 2005, it was found that in reviewing the psychiatrists treatment notes (cited above), the Veteran's mood was shown to have deteriorated significantly a few months before transfer to VA care, coinciding with losing his job and going on disability.  

The Board notes that this post-service medical evidence is not directly pertinent to the central question of causation in this case as it was not intended to address that question.  However, it is nonetheless some evidence weighing against the claims as it affirmatively relates the Veteran's psychiatric symptoms to intervening causes, alcohol use, and other post-service circumstances, rather than his active duty service.  See 38 C.F.R. § 3.303(d).  Finally, additional evidence weighing against the claims consists of the results of two VA examinations, which were performed in March 2007 and February 2009.  

In March 2007, the VA examiner, in reviewing the pertinent history, noted the Veteran's hospitalizations in the 1970s and 1980s for alcoholism, with outpatient mental health treatment for last ten years.  The VA examiner also thoroughly and accurately documented a history of the Veteran's post-service treatment, including by citation to specific Vet Center and VA records.  The VA examiner concluded that this evidence demonstrated a "long history of being treated for depression, anxiety, and alcoholism."  The VA examiner also performed a thorough clinical evaluation, including a clinical interview during which the Veteran gave a history of daily alcohol use during service, which he characterized as "typical" of others' use, but had been sober for greater than 10 years.  He also gave a history of having panic attacks since the 1970s and depression as early as the 1970s, but worse in the mid-1980s and again in 2004.  His complaints at the time of the VA examination involved depression and situational anxiety related to finances and other social factors.  

Based on these examination results, the March 2007 VA examiner diagnosed the Veteran with depression, NOS; anxiety disorder, NOS; and personality disorder, NOS by history.  With regard to the etiology of these disorders, the VA examiner found that there was a fairly clear history of depression going back to either the 1970s or 1980s after the Veteran "sobered up."  The VA examiner found significant that the Veteran's mental health records nowhere showed a link between his history of chronic depression and his service or any event therein, to include possible combat exposure.  Thus, it was the examiner's opinion that it is less likely than not that the Veteran's depression is related to his service, and much more likely than not that his depression began after his time in the service, sometime in the 1970s or 1980s, and has continued since then.  Furthermore, it was the examiner's opinion that the Veteran's anxiety disorder, NOS, is less likely than not related to this service, his time in Vietnam, or his conceded combat, and more much likely than not related to much more recent and ongoing stressors involving family and financial issues.  Finally, the VA examiner concluded that the Veteran's personality disorder is unrelated to his service.  

The Veteran then underwent a further VA examination in February 2009.  In reviewing the Veteran's history, the VA examiner noted that the STRs showed no complaints or treatment for mental health symptoms, but the Veteran saw a psychiatrist on a one-time basis during his early adolescence as he was struggling with academic studies.  With regard to his post-service history, the VA examiner noted that the Veteran gave a history of employment, except that he was terminated from one job due to alcohol and a later job due to an issue with long-term disability leave; he had been on SSA disability since 2006.  The Veteran also gave a history of post-service treatment involving alcohol and drug-related problems.  At the time of the VA examination, he was being treated for generalized anxiety and depression.  

The February 2009 VA examiner also reviewed the electronic medical records, which, according to the examiner, showed depression and anxiety both beginning after the Veteran's military and combat service.  The examiner, in particular, cited treatment records from January 2005, which noted depression, anxiety, and other such symptoms beginning for when he was fired in September 2004.  The examiner also noted that these records showed the Veteran's report of depressed mood since quitting alcohol nine years prior, which had continued since then.  The VA examiner pointed out that this evaluation indicated that the Veteran's depression and anxiety clearly began post-military service.  The VA examiner also noted an intake mental health assessment from January 2005, which showed the Veteran's complaints of symptoms of depression since 1986, involving alcohol conflicts, but no depression until after he stopping drinking in 1996 or until after he stopped medication, after which he was depressed for many year until later 2003, at which time he did not know the cause of his depression.  Further, he had noticed poor sleep starting in 1982 after he stopped drinking.  

Based on these examination results, the February 2009 VA examiner diagnosed the Veteran with depression, NOS; anxiety disorder, NOS; and alcohol dependence in sustained remission.  With regard to the etiology of the disorders, the VA examiner concluded that neither depression nor anxiety were noted to be related to his past service, specifically the two conceded in-service stressors.  The VA examiner found that the treatment records clearly denoted that the Veteran's symptoms began, by his own report, after service.  Further, the Veteran's substance abuse was no longer a mitigating factor with regard to his overall functioning in light of his report of abstinence for over 13 years.  The VA examiner thus opined that the Veteran's anxiety disorder, NOS, and depressive disorder, NOS, were both less likely than not related to his past military service, specifically the two conceded stressors.  

The Board finds, after careful consideration, that the March 2007 and February 2009 VA examination reports to be highly persuasive evidence and places great weight on them.  Each opinion provides clear and unequivocal conclusions supported by an accurate and complete factual history and a rationale.  The Board acknowledges that both VA examiners noted an absence of evidence showing depression and anxiety until many years after service.  As previously noted, an absence of evidence showing symptoms or treatment may not be considered substantive negative evidence.  See Buczynski, 24 Vet. App. at 224; McLendon, 
20 Vet. App. at 85.  Here, however, the Board finds that the probative value of the VA examiners' opinions is not reduced on this basis.  Most significantly, the February 2009 VA examiner explained that the post-service medical records affirmatively showed symptoms beginning after service.  The March 2007 VA examiner reached a similar conclusion ("the [V]eteran does have a fairly clear history of depression going back to either the 1970s or 1980s, after [he] sobered up and became clean and sober").  Thus, neither examiner actually relied on the absence of evidence or a negative inference of symptomatology in reaching their conclusions.  Rather, they based their conclusions on the affirmative evidence showing symptoms beginning after the Veteran's service.  In light of the lack of credible evidence demonstrating a continuity of post-service symptoms, as discussed in more detail herein below, the VA examiners' statement are accurate.  Thus, the VA examiners' indications that there was an absence of post-service symptomatology are immaterial.  

In summary, the unfavorable evidence of record consists of contemporaneous evidence shortly after the Veteran's separation from service affirmatively showing an absence of depression or anxiety.  The remaining unfavorable evidence shows that it is more likely than not that the Veteran's depression and anxiety are due to intervening factors involving alcohol use and other situational factors involving his family and finances.  This evidence, overall, for the reasons given, is persuasive evidence weighing against the claims.  

Supporting the claim, the evidence of record includes the Veteran's own statements linking his depression and anxiety to service.  Of particular note, the Board takes notice of the Veteran's July 2011 Board hearing testimony, where he did not dispute that the STRs are negative for symptoms of depression or anxiety.  In fact, he testified that he checked "no" at his service separation examination because he just wanted out.  See Hr'g Tr. 13-14.  Nonetheless, he testified that service connection was warranted because he used alcohol during service, particularly in Vietnam, to cope with his anxiety and depression.  See id. 9.  He also testified that it was his belief that alcohol use during service masked his anxiety and depression during and after service until the 1980s, when he stopped drinking.  See id. 5-6.  

In essence, he asserts that his symptoms have been continuous since service.  The Board finds that his assertions, while competent, have little probative value supporting the claim as they have reduced reliability.  First, in this regard, the Veteran testified at his Board hearing that his memory was becoming "so bad" that he had difficulty remembering events, including during service.  See id. 12.  The Board finds that this statement, which is consistent with a February 2005 Vet Center progress note, reflects unfavorably on the strength of his memory and clarity of recall, which calls into question the accuracy and reliability of his testimonial statements overall.  See Caluza, 7 Vet. App. at 511.  

Without regard to questions concerning memory difficulties, the remaining evidence of record reflects his contradictory statements regarding whether he had depression and anxiety starting during service and continuing thereafter during the intervening years.  For instance, a June 2007 letter from a private psychiatrist documents the Veteran's belief that his depression began during service.  Similarly, he informed a Vet Center therapist in December 2004 that he drank alcohol during service to "help cope with being in Vietnam [and] negative feelings," but after service he "adjusted back to work with few problems" although he drank to "tr[y] to block memories of Vietnam."  

In contrast, he informed a VA examiner in March 2007 that he began having panic attacks and depression in the early 1970s.  Similarly, a VA psychiatric assessment from January 2005 documents his complaints of depressed mood, anxiety, and insomnia, with depressed mood since he quit using alcohol nine years ago.  He also complained of anxiety, worse during the last twelve years, although he had "always been a worrier."  More directly, he complained during a different VA evaluation later in January 2005 that he first noticed depression in 1986, followed by an absence of symptoms after he stopped drinking in 1996 and while on medication or "for many years until late 2003."  Similarly, a September 2004 sleep study shows complaints of depression, insomnia, and daytime hypersomnolence; the Veteran identified the trigger point as quitting alcohol.  

In short, the Veteran has variously asserted that his depression and anxiety started during service, after service in the 1970s, or in the 1980s.  The Board finds that his statements attributing his symptoms to the time period after his service separation are more persuasive.  Importantly, such statements were generally made during the course of treatment and thus reflect his candidness without any indication of the competing interest in financial gain.  See Rucker, 10 Vet. App. at 73(observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).

In contrast, his statements attributing the onset of his symptomatology to service were made in the context of his present appeal.  For instance, the December 2004 Vet Center assessment notes that he was referred by his veterans service officer "for counseling."  The Board points out that this is nearly contemporaneous to the submission of an informal claim of service connection in September 2004 by the Veteran's service officer, which indicates that such statements may have been motivated by secondary gain.  See Caluza, 7 Vet. App. at 511.  The June 2007 letter from the private psychiatrist was likewise directly produced to support the instant appeal.  

Also inconsistent, the Veteran testified at his July 2011 Board hearing that he denied psychiatric symptoms at service separation and then did not seek treatment at VA because he "didn't want the military's money."  This statement, however, is directly contradicted by the claims file, which shows that he did, in fact, file for VA disability benefits shortly after his service separation in November 1971.  Although the November 1971 claim involved three unrelated disabilities, it nonetheless calls into question the explanation he provided at the July 2011 Board hearing for why he denied psychiatric symptoms at service separation.  See id.  

In light of these numerous inconsistencies and contradictions, the Board finds that the Veteran's own statements to lack credibility and to have limited probative weight either supporting or weighing against the claim.  See Dalton, 21 Vet. App. at 36; see also Wood, 1 Vet. App. at 193; Caluza, 7 Vet. App. at 511.  Nonetheless, to the extent his statements are afforded any probative value, the more persuasive statements, as explained above, reflect symptoms that began many years after service when he stopped using alcohol.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

Otherwise, the favorable evidence of record consists of VA and private treatment records, in addition to the opinions of his treatment providers.  First, as noted above, private inpatient records from June 1989 through July 1989 reflect an assessment of a long history of depression.  As discussed above, however, this evidence provides little support for his claims.  

More directly, an October 2004 Vet Center progress note reflects an assessment that the Veteran had never received treatment for his combat experiences, which had resulted in ongoing emotional/psychological problems and an increase in severity.  A March 2005 Vet Center record similarly notes depression and anxiety appearing to be partially due to current life stressors and possibly due to PTSD symptoms.  A July 2005 Vet Center record then notes that possible causes for depression may be Vietnam experiences and current life problems.  Likewise, an August 2005 Vet Center record notes continuing depression and anger problems appearing to be partially due to current life problems and Vietnam experiences.  Also, a December 2004, Vet Center record notes symptoms that appear to have been suppressed by alcohol use; his emotional and psychological problems surfaced and intensified after he stopped using alcohol.  

Also favorable, a psychologist performed a case analysis in May 2005 in connection with the Veteran's claim for SSA disability benefits.  It was found that the Veteran had a history of combat-related duty in Vietnam with a primary diagnosis of affective disorder and secondary diagnosis of anxiety disorder.  The examiner concluded that it was not possible to determine the cause-effect relationship of his chemical dependency and overall functioning.  

Also supporting the claim is a June 2007 VA outpatient treatment record showing an assessment of GAD and long-standing depression NOS.  The clinician commented "I do think his military experiences had a negative effect on his mental health and probably perpetuated anxiety and depression, but he was drinking at that point, which could have masked his self insight for several years.  I think he would have eventually developed alcohol dependence and depression regardless of his military experience, but to some degree they were exacerbated by it."  (The clinician noted that he did not feel his opinion was "material" evidence for purposes of reopening the Veteran's claim.)  

Similarly, a private psychiatric wrote a statement in June 2007 to support the Veteran's claim.  He noted that he had treated the Veteran for a number of years for a depressive disorder, which was unresponsive to treatment.  Further, he related that the Veteran had always related that he felt his depression began during service, and that it had been progressive and untreatable since then.  He then expressed his opinion that "[a]side from the consistency of his reports, I have, of course, no separate information verifying his contention.  However, [his] longterm [sic] depression and the consistency of his story are consistent with a depression that began at the time in his life when he was in the military."  

Finally, a VA psychiatrist wrote a letter in February 2009 in direct support of the Veteran's claim.  He noted that he had treated the Veteran for two years for long-standing depression, NOS, and anxiety disorder, NOS, and personality disorder, not otherwise specified by history; and alcohol dependency in sustained complete remission.  He then indicated that in talking with the Veteran and after reviewing his records, both VA and STRs, it was his opinion that the development sequence of his symptomatology suggests the onset of anxiety disorder in service, and alcohol dependency shortly thereafter or contemporaneously.  He explained that there was probably insidiously developing depression toward the end of his service and steadily thereafter, but alcohol may have blunted his awareness.  His eventual sobriety alleviated many symptoms and difficulties, but his increased insight, recollections, and awareness also led to intensified feeling of inappropriate guild, which is a major diagnostic criteria of major depression with rumination and obsessing.  Anxiety increased steadily as well.  Thus, the psychiatrist opined "I think it is as least as likely as not that his chronic entrenched anxiety and depression have been permanently aggravated by his service and associated stressor.  One basis of this is the timeline of its development and progression, as document in the record."

The Board finds, after careful consideration, that this favorable medical evidence, while fully supporting the Veteran's claim, has materially diminished probative weight.  In particular, although these medical professionals' opinions are clear and supported by reasoned analyses, they lack probative weight because they are based entirely on the Veteran's own unreliable assertions regarding his symptoms of depression and anxiety during service and thereafter.  As explained in more detail above, the more consistent and persuasive evidence shows that symptoms of anxiety were not present during service or continuously thereafter.  Because they are based on an unreliable factual history, the favorable conclusions are entirely speculative.  Stegman, 3 Vet. App. at 230.  Thus, they have minimal probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In summary, the favorable evidence of record consists of the Veteran's own statements, post-service treatment records, and the opinions of VA and private medical professionals in June 2007 and February 2009.   Such evidence, for the reasons given, has reduced probative weight.  

Overall, when comparing the relative probative value of the unfavorable evidence, which is considerable, with the favorable evidence, which is minimal, the Board finds that the preponderance of the most probative evidence of record weighs against the claim of service connection for depression and anxiety.  This evidence establishes that the Veteran's anxiety and depression are more likely than not related to alcohol use and intervening, post-service circumstances.  No disability compensation shall be paid if a disability is a result of a veteran's abuse of alcohol.  38 U.S.C.A. § 1110; Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994).

Accordingly, the claims are denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


	(CONTINUED ON NEXT PAGE)


ORDER

Because new and material evidence to reopen the claim of service connection for a PTSD has not been received, the appeal is denied.   

As new and material evidence has been received to reopen the claim of service connection for depression, the appeal is allowed to this extent.  

Service connection for a psychiatric disorder manifested by depression is denied.  

Service connection for a psychiatric disorder manifested by anxiety is denied.  



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


